Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on March 18, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least CN 103 638 799 A and also JP S 49 035 503 B1 as alleged inventive step “Y”-type and/or anticipatory “X”-type references in the Written Opinion associated w/ PCT/US2018/053219 (i. e. the Applicants’ parent application).  Within this Written Opinion, the international examiner opined that this CN 103 638 799 A reference described at least the Applicants’ base process for abating alkyl halide fumigant out of a gas by scrubbing the gas w/ a solution comprising alcohol and also a metal hydroxide to generate a purified gas and also a spent scrubbing solution comprising metal halide by-product.  This metal halide-containing spent scrubbing solution is then subjected to a filtering step to filter off the solid metal halide from the spent scrubbing solution (please note at least paragraph numbers 20-30 and 37-40 as well as figure 1 w/in this CN 103 638 799 A).  The international examiner considered that the difference between at least the Applicants’ independent claim 1 and this CN 103 638 799 A reference is that the Applicants’ independent claim 1 also calls for the presence of water in the scrubbing solution.  The international examiner submitted that this difference would have been obvious since such aqueous alcohol-metal hydroxide scrubbing solutions are already known in the art (as evinced by the disclosure set forth in at least Table 1 and paragraph number 3 in this JP S 49 035 503 B1 reference).
The U. S. examiner will not submit any 102 or 103 rejections against any of the Applicants’ claims because the Applicants’ independent claims also require method and/or apparatus features of requiring a step or means for discharging the spent scrubbing solution into (another?) make-up absorbing stream (and at least these particular features are not taught or suggested in these CN 103 638 799 A or JP S 49 035 503 B1 references or any of the other art of record).
The most relevant reference discovered from the search of the U. S. examiner is WO 2016 137 337 A1.  This WO 2016 137 337 A1 describes a process for capturing methyl bromide fumigant by scrubbing it in a spray device that utilizes an organic solvent (please note at least the abstract as well as claims 1, 4 and 6 in this WO 2016 137 337 A1).  However, this WO 2016 137 337 A1 also fails to teach or suggest the Applicants’ claimed required method and/or apparatus features that are set forth in the independent claims of requiring a step or means for discharging the spent scrubbing solution into 
(another?) make-up absorbing stream (and at least these particular features are not taught or suggested in this WO 2016 137 337 A1 reference or any of the other art of record).
In conclusion, all of the Applicants’ independent claims, as well as the claims that are directly or indirectly dependent thereon, have been allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2010/0101412 A1; US 2006/0088462 A1; U. S. Pat. 5,904,909 and U. S. Pat. 5,565,178.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736